EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed September 2, 2021 has been entered.
The RCE and IDS, filed September 2, 2021, along with the references cited in the IDS, have been carefully considered.  This application remains allowed for the reasons of record.   
The Amendment, Remarks, and Terminal Disclaimer, all filed May 21, 2021, also have been carefully considered and found to be persuasive.  The cancellation of claims 5 and 12-14 render the rejections under 35 USC 101 and 112 moot.  The Terminal Disclaimer overcomes the nonstatutory double patenting rejections.  None of the prior art references, alone or in combination, teaches or suggests a composition, refrigerating machine, or method with HFO-1132(E), HFO-1123, HFO-1234yf, and R-32 in the amounts presently claimed, along with all the other limitations presently claimed.  The examples in the present Specification also show unexpectedly better results.  The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765